DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6, 8-11, 13, 15-18, 20 and 24-28 are pending in this office action.
Claims 5, 7 12, 14, 19 and 21-23 are cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As of art of record , they fail to discloses at least the following:
“Responsive to receiving the request from the first account to lock the deployment pipeline of the second software project, accessing a permissions table to determine that the first account has permission to lock deployment of the second software project even though the first account does not have permission to modify the second software project”.
Ivmark disclose assigning different role and permission to different developer (account) in order to edit, deeply source code to the pipeline [0037], but does not assign a role of locking the entire pipeline that includes software and respective dependencies in order to test the software project.
 While Anderson discloses locking the pipeline that includes project and its dependencies to prevent any edited code from entering the pipeline and to ensure that the pipeline includes consistent set of software [0055], the lock requested is not assigned based on role in a permission table that allow a developer with a role to lock .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191